Citation Nr: 0509485	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a herniated disc of the 
lumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1979 to May 1982 
and November 1990 to August 1991, and in the Army reserves 
which included periods of active duty for training.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a herniated disc of the 
lumbar spine.

In April 2004, the matter was Remanded for further 
development, to include another VA examination.  A review of 
the record shows that the RO has complied with all remand 
instructions, to the extent necessary.  Stegall v. West, 11 
Vet. App. 268 (1998).



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is no probative evidence that the veteran's 
herniated disc of the lumbar spine was incurred in or 
aggravated by active duty service. 



CONCLUSION OF LAW

A herniated disc of the lumbar spine was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a July 2002 VCAA letter.  The letter 
predated the January 2003 rating determination.  See id.  The 
Board also notes that pursuant to an April 2004 Board Remand, 
another VCAA letter was issued that same month.  The RO has 
generally advised the veteran to submit any evidence in 
support of his claim which he had in his possession, and that 
they would assist him in obtaining any evidence he was not 
able to obtain on his own.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

Regarding the issue being decided on appeal, the evidence of 
record contains the veteran's service medical records from 
active duty and reserve service, and private medical records 
from Bruce I. Prager, M.D.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2004).  

Additionally, the evidence of record contains VA examinations 
performed in August 2003 and April 2004.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Factual Background

In a statement in support of his claim for service 
connection, the veteran reported that in March 1980 he began 
experiencing pain in his low back that radiated down his 
right leg.  He denied any back problems prior to enlistment.  
During service, he reported to sick call several times and 
was given medication but it did not stop the problem.  Over 
the years, he reported, he had treated with over-the-counter 
medication.  He stated that, at times during active duty for 
training, he reported to sick call and would be given 
medication.  He indicated that he began treating with a 
physician in March 1999 because over-the-counter medication 
was no longer working.

An examination performed for enlistment purposes in May 1979 
is negative for any back disorders.

Service medical records reflect that in September 1980 the 
veteran complained of low back pain.  He denied trauma.  The 
assessment was a back strain.  Aspirin and local heat were 
prescribed.

A Report of Medical Examination performed in May 1982 is 
negative for a back disorder.

A Report of Medical History prepared by the veteran in August 
1983 denied recurrent back pain.  A Report of Medial 
Examination is negative for a back disorder.

Service medical records reflect that on May 12, 1987, the 
veteran complained of low back pain.  He denied injury.  The 
assessment was muscle strain in the lumbar region.  For 5 
days, he was not to participate in physical training, and for 
7 days he was to work at his own pace.  On May 15, the 
veteran, again, complained of low back pain for the previous 
4 days.  The assessment was muscular back pain.

Reports of Medial History completed by the veteran dated in 
November 1987, August 1991, July 1992, and July 1995, deny 
recurrent back pain.  Physical examinations performed during 
these respective time periods are negative for a back 
disorder.

A private medical record dated on March 26, 1999, reflects 
complaints of low back pain radiating to the right leg.

A private medical record dated in September 1999, from Bruce 
I. Prager, M.D., reflects the veteran's complaint of low back 
pain for the previous six weeks.  He reported pain running 
down his right hip and leg.  The past medical history noted 
positive for herniorrhaphy.  An X-ray examination of the 
lumbosacral spine showed some narrowing of L5-S1, otherwise 
no major abnormalities.

An October 1999 magnetic resonance imaging (MRI) revealed a 
large central/right paracentral disc herniation with some 
caudally extrusion, which extended downward into the upper 
ventral aspect of the bony canal of S1.  There was localized 
ventral effacement of the thecal sac and AP canal diameter 
narrowing to the level consistent with moderate central 
spinal stenosis at the level of the L5-S1 interspace.  
Moderate facet arthropathy and lateral bulging also resulted 
in moderate bilateral neural foraminal narrowing.

Documentation dated in February 2000 signed by a private 
physician provides limitations on the veteran's daily 
activities while working as a mail handler.  The 
documentation references an injury that occurred on March 26, 
1999, while lifting sacks and parcels from a conveyor belt 
and that he sustained a "hurt lower back."  The diagnosis 
rendered due to the injury was herniated nucleus pulposus of 
L5-S1 with stenosis.

Service medical records contain a Report of Medical History 
completed by the veteran in March 2000 which reflects a back 
injury at work in March 1999.  The Report of Medical 
Examination reflects low back pain.

In August 2003, the veteran was afforded a VA examination.  
The examiner provided a synopsis of the veteran's history 
related to his back.  The examiner noted that the veteran's 
claims folder reflected that he had episodes of lumbar strain 
or back pain of insidious onset in 1980.  There was no trauma 
preceding the onset of pain.  He was seen several times for 
the complaint of low back pain, however, there was no comment 
about radiating pain into the legs.  The examiner noted that 
during service the veteran was able to play basketball, at 
which time he injured one of his ankles.  The veteran was 
employed by the post office and was doing extremely heavy 
labor loading trucks.  The onset of back pain radiating down 
the right lower extremity manifested itself in March 1999.  
The October 1999 MRI revealed a herniated disc at the L5-S1 
level.  At the time of the VA examination, the veteran 
reported constant back pain with radiation into the lower 
extremities and numbness on the lateral side of both legs and 
both feet.  He reported employment at the post office, but 
noted that his job entailed casing mail and no heavy labor 
was required.  The examiner's impression was a herniated disc 
at L5-S1 with bilateral S1 nerve root irritation.  The 
examiner noted that the veteran had some mechanical back pain 
as early as 1980, but later was documented to feel well 
enough to play basketball in 1986.  He performed extremely 
heavy labor at the post office loading trucks, and this is 
where his disc herniation occurred.  The examiner opined that 
he did not believe that the disc herniation that occurred on 
the job was related to the lumbar strain that bothered him 
early in his service career.

In April 2004, the veteran was afforded another VA 
examination with the same examiner.  The veteran reported 
that he developed spasms in his back, after jumping off a 
tank in Germany in 1980.  Subsequently, he would periodically 
have pain in his back.  He reported always having a dull ache 
in his back, but approximately every six months he would have 
exacerbated episodes.  The examiner opined that the injury 
incurred in service appeared to be a "soft tissue type of 
injury."  Even though the veteran had periodic continued 
pain, he had "done hard work."  This could be due to 
lifting heavy bundles of mail, even though he did not have a 
worker's compensation injury.  The examiner opined that it 
was less likely than not that the veteran's disc was related 
to military injury.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).



III.  Analysis

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  It is apparent that the veteran has a 
herniated disc of the lumbar spine; however, there is no 
indication in the evidence of record that the diagnosed 
disorder is etiologically related to service.  

Service medical records do reflect complaints of back pain in 
March 1980 and May 1987.  The veteran, however, completed 
Reports of Medical History in November 1987, August 1991, 
July 1992, and July 1995, and denied recurrent back pain.  
Physical examinations performed during these times periods 
were negative for a back disorder.  

Documentation signed by the veteran's private physician in 
February 2000 reflects an injury that occurred at the 
veteran's workplace on March 26, 1999.  The veteran 
purportedly sustained a back injury while lifting sacks and 
parcels from a conveyor belt.  The veteran sought medical 
treatment with a private medical provider on that same date, 
complaining of back pain radiating to the right leg.  Upon 
further testing, a herniated disc of the lumbar spine was 
diagnosed.  

Subsequently, in March 2000, the veteran reported in a Report 
of Medical History a back injury in March 1999, and low back 
pain was noted on examination.

At VA examinations in August 2003 and April 2004, the 
examiner opined that the veteran's herniated disc of the 
lumbar spine was not etiologically related to service, and 
that it was likely related to the injury sustained during his 
work at the postal office.  

Service connection is not warranted for a herniated disc of 
the lumbar spine, as the medical evidence of record reflects 
that this disorder was incurred due to a work related injury 
with the postal service, as evidenced by the fact that the 
veteran sought medical treatment on the same day of the 
purported injury, and the veteran's report of this injury in 
a March 2000 Report of Medical History.  Also of interest, is 
the veteran's denial of recurrent back pain or any medical 
findings in November 1987, August 1991, July 1992, and July 
1995.  Based on this evidence, and the VA examiner's opinion 
regarding the lack of etiological relationship to the 
veteran's complaints of back pain in service, the veteran's 
claim must be denied.

The Board has considered the veteran's assertions that his 
herniated disc of the lumbar spine is related to the 
complaints of back pain in service; however, there is no 
medical evidence to support these contentions.  Additionally, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the veteran's 
claim of service connection for a herniated disc of the 
lumbar spine.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) .


ORDER

Entitlement to service connection for a herniated disc of the 
lumbar spine is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


